                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                              CHARLOTTESVILLE DIVISION

  CYNTHIA B. SCOTT, et al.,                )
                                           )
                         Plaintiffs,       )
                                           )   Case No. 3:12-cv-00036-NKM/RSB
         v.                                )   Sr. Judge Norman K. Moon
                                           )
  HAROLD W. CLARKE, et al.,                )
                                           )
                         Defendants.       )
                                           )


                            MOTION TO WITHDRAW AS COUNSEL

         COME NOW the Plaintiffs and pursuant to Local Rule 6 (i), move the Court to withdraw

  certain counsel for record as follows:

     1. Theodore Howard, Brenda Castañeda, Angela Ciolfi, Abigail Turner, Adeola

         Ogunkeyede, and Shannon Ellis are currently co-counsel for Plaintiffs in the above.

     2. In addition, the following attorney is listed as counsel of record for the Plaintiffs: Mary

         Catherine Bauer.

     3. Ms. Bauer has left the Legal Aid Justice Center.

     4. Remaining counsel for Plaintiffs consent to this motion to withdraw.

     5. Mr. Howard, Ms. Turner, Ms. Ciolfi, Ms. Ogunkeyede, Ms. Castañeda, and Ms. Ellis Mr.

         Fornaci will continue to represent Plaintiffs in the above.

     6. Plaintiffs will not be prejudiced by the withdrawal of Ms. Bauer.

     7. Good cause exists to allow Ms. Bauer to withdraw as co-counsel for Plaintiffs.

     WHEREFORE, the Plaintiffs, pursuant to Local Rule 6 (i), hereby move the Court to consent

  to the withdrawal of Mary Bauer as co-counsel for Plaintiffs; to remove Bauer from the




Case 3:12-cv-00036-NKM-JCH Document 592 Filed 07/05/19 Page 1 of 4 Pageid#: 14817
  applicable records and electronic systems as co-counsel for Plaintiffs; and for such other and

  further relief to which they may be entitled under the circumstances.

  DATED:         July 5, 2019

                                               Respectfully submitted,

                                               Brenda E. Castañeda, VSB No. 72809
                                               (brenda@justice4all.org)
                                               Angela Ciolfi, VSB No. 65337
                                               (angela@justice4all.org)
                                               Abigail Turner, VSB No. 74437
                                               (abigail@justice4all.org)
                                               Adeola Ogunkeyede (pro hac vice)
                                               (adeola@justice4all.org)
                                               Shannon Ellis, VSB No. 89145
                                               (shannon@justice4all.org)
                                               LEGAL AID JUSTICE CENTER
                                               1000 Preston Avenue, Suite A
                                               Charlottesville, VA 22903
                                               (434) 977-0553

                                                              and

                                               Theodore A. Howard (admitted pro hac vice)
                                               (thoward@wileyrein.com)
                                               WILEY REIN LLP
                                               1776 K Street, N.W.
                                               Washington, D.C. 20006
                                               (202) 719-7000




                                               By:    /s/Brenda E. Castañeda
                                               Attorneys for Plaintiffs




Case 3:12-cv-00036-NKM-JCH Document 592 Filed 07/05/19 Page 2 of 4 Pageid#: 14818
                                   CERTIFICATE OF SERVICE

         I hereby certify that on this 5th day of July, 2019, I will electronically file the foregoing

  with the Clerk of the Court using the CM/ECF system, which will then send a notification of

  such filing (NEF) to all counsel of record.




                                                              /s/Brenda E. Castañeda
                                                        Brenda E. Castañeda




                                                    3

Case 3:12-cv-00036-NKM-JCH Document 592 Filed 07/05/19 Page 3 of 4 Pageid#: 14819
                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF VIRGINIA
                                 CHARLOTTESVILLE DIVISION

  CYNTHIA B. SCOTT, et al.,              )
                                         )
                           Plaintiffs,   )
                                         )   Case No. 3:12-cv-00036-NKM/RSB
         v.                              )   Sr. Judge Norman K. Moon
                                         )
  HAROLD W. CLARKE, et al.,              )
                                         )
                           Defendants.   )
                                         )


                                             ORDER

         On July 5, 2019, the Plaintiffs filed a Motion to Withdraw Mary Catherine Bauer as

  counsel of Plaintiffs.

         UPON CONSIDERATION OF the Motion to Withdraw as Counsel filed in the above,

  and for good cause shown, the Court consents to the withdrawal of Ms. Bauer, and the Motion to

  Withdraw as Counsel is GRANTED, and Ms. Bauer is hereby withdrawn from the above case as

  co-counsel of record for Plaintiffs.

         The Clerk is directed to remove Ms. Bauer from the appropriate records as co-counsel in

  the above.

         It is so ORDERED this ___ day of July, 2019.

                                                     ____________________________
                                                     United States District Judge




                                                4

Case 3:12-cv-00036-NKM-JCH Document 592 Filed 07/05/19 Page 4 of 4 Pageid#: 14820
